45 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Norton L. RINNE, D.D.S., Appellant,v.BLACK & DECKER CORPORATION, a Maryland Corporation, Appellee.
No. 94-2134NE.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 12, 1994.Filed:  Dec. 21, 1994.

Before ARNOLD, Chief Judge, FAGG, Circuit Judge, and WILSON,* District Judge.
PER CURIAM.


1
Having considered the record and the parties' briefs and having heard oral argument, we find no error that would require reversal in this personal injury diversity action.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, sitting by designation